Per Curiam.

We can permit Mrs. Susannah Budden to take the surplus money out of court on no other terms, than giving security under our direction, for the payment of the principal sum after her death, to the administrators of hei son, for the use of his creditors. In the Common Pleas of Philadelphia county in the case of Whitehill v. Houston’s executors, testator mortgaged a house and lot in Philadelphia, and then devised the same to his wife for life, remainder to his son in fee. The son mortgaged the remainder. The premises were sold on a levari facias on the first mortgage, and a surplus of near 80I. remained after paying the first mortgage and costs. It was there ruled that the second mortgagee on giving security for the payment of the interest of the surplus to the widow during her life, should take the surplus money out of court.